Case 2:20-cv-06853-JWH-AS Document 49 Filed 03/10/21 Page 1 of 3 Page ID #:616




   1
   2
   3
   4
   5
   6
   7
   8                     UNITED STATES DISTRICT COURT
   9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11   210 BRANDS INCORPORATED, a             Case No. 2:20-cv-06853-JWH-ASx
          Nevada corporation,
  12
                   Plaintiff,                 ORDER TO SHOW CAUSE
  13                                          REGARDING DISMISSAL FOR
             v.                               LACK OF PROSECUTION
  14
       CANTERBURY OF NEW ZEALAND
  15     LIMITED, an English corporation,
         and
  16   PENTLAND GROUP LIMITED, an
         English corporation,
  17
                   Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-06853-JWH-AS Document 49 Filed 03/10/21 Page 2 of 3 Page ID #:617




   1         On July 30, 2020, Defendant Pentland Group Limited removed this
   2   action from the Ventura County Superior Court to this Court.1 On August 6,
   3   2020, Pentland Group filed a motion to dismiss.2 The Court granted Pentland
   4   Group’s motion on December 29, 2020, dismissing Pentland Group on forum
   5   non conveniens grounds.3 The Court also found that service of process on
   6   Pentland Group was insufficient, but explained that it would have granted leave
   7   to serve Pentland Group properly, had the Court not dismissed Pentland Group
   8   on the basis of forum non conveniens.
   9         The Court’s order on Pentland Group’s motion to dismiss noted that the
  10   Court made “no ruling regarding 210 Brands’ claims for relief against
  11   Defendant Canterbury of New Zealand Limited.”4 To date, Defendant
  12   Canterbury has not appeared in this action. Pursuant to Rule 4(m) of the
  13   Federal Rules of Civil Procedure, if a “defendant is not served within 90 days
  14   after the complaint is filed, the court—on motion or on its own after notice to
  15   the plaintiff—must dismiss the action without prejudice against that defendant
  16   or order that service be made within a specified time.”
  17         If 210 Brands contends that it has properly served Canterbury, the Court
  18   notes that Canterbury has not filed a response to the Complaint, nor has
  19   210 Brands sought the entry of default against Canterbury. Either way—
  20   whether 210 Brands has or has not served Canterbury—this case is languishing,
  21   and the Court must act to move it along. See Hells Canyon Pres. Council v. U.S.
  22   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (court may sua sponte dismiss for
  23   failure to prosecute); Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003)
  24   (same).
  25
       1
  26         Notice of Removal [ECF No. 1].
       2
             Mot. to Dismiss [ECF No. 12].
  27   3
             Order on Mot. to Dismiss [ECF No. 48].
  28   4
             Id. at 15:10-12.

                                               -2-
Case 2:20-cv-06853-JWH-AS Document 49 Filed 03/10/21 Page 3 of 3 Page ID #:618




   1         In view of that background, the Court, on its own motion, ORDERS
   2   Plaintiff 210 Brands Incorporated to show cause in writing, no later than
   3   March 24, 2021, why this action should not be dismissed for lack of prosecution.
   4         IT IS SO ORDERED.
   5
   6   Dated: March 10, 2021
                                              John W. Holcomb
   7                                          UNITED STATES DISTRICT JUDGE
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -3-
